Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8, 10, 12, 14, 16, and 18 have been cancelled; Claims 7 and 9 have been amended. 

Status of the Previous Rejections
The previous objection of claim 9 because informalities is withdrawn in view of the applicant’s “After Final arguments/remarks with amendment” filed on 1/5/2022 and refer to the “Summary of Applicant initial interview” performed on 12/25/2021.
The previous rejection of Claims 7 and 9 under 35 U.S.C. 103(a) as being unpatentable over Yuga et al (US 10,844,453, corresponding to PG-pub 2017/0349964 A1, thereafter US’453) is withdrawn applicant’s “After Final arguments/remarks with amendment” filed on 1/5/2022. 
The previous rejection of Claims 7 and 9 under 35 U.S.C. 103(a) as being unpatentable over Eguchi et al (US-PG-pub 2012/0186704 A1, thereafter PG’704) is withdrawn applicant’s “After Final arguments/remarks with amendment” filed on 1/5/2022. 
The previous rejection of Claims 7 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,844,453 is withdrawn applicant’s “After Final arguments/remarks with amendment” filed on 1/5/2022. 
Claims 7 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,920,297 is withdrawn applicant’s “After Final arguments/remarks with amendment” filed on 1/5/2022.
The previous rejection of Claims 7 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,876,182 is withdrawn applicant’s “After Final arguments/remarks with amendment” filed on 1/5/2022.
The previous rejection of Claims 7 and 9 on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/064,086, (US-PG-pub 2019/0024201) is withdrawn applicant’s “After Final arguments/remarks with amendment” filed on 1/5/2022.

Claim rejoining
Claims 11, 13, 15, and 17 are rejoined. 
Claims 11, 13, 15, and 17 are previously withdrawn from consideration as a result of an election/restriction requirement dated 04/22/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 11, 13, 15, and 17 (process claims), therefore the restriction/election as set forth in the Office action mailed on 04/22/2021, is hereby withdrawn and claims 11, 13, 15, and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7, 9, 11, 13, 15, and 17 remain for examination, and claim 7 is an independent claim.

Allowable Subject Matter
Claims 7, 9, 11, 13, 15, and 17 are allowed. The reason for the allowance as following:
Regarding the instant independent claim 7, the Applicant has added the allowable subject matter in the previous claim 8 into the instant independent claim 7 and claim 8 has been cancelled. It is noted that the recorded prior art(s) does not specify the claimed carbides distribution as claimed in the instant claim. Claim 9, 11, 13, 15, and 17 depend on claim 7, they are also allowed.
Any comments considered necessary by applicant must be submitted no late r than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734